Citation Nr: 1200697	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-15 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative joint disease of the L5-S1, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to November 1973 and from March 1974 to March 1977.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the case has been subsequently transferred to the RO in Wichita, Kansas.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

VA's duty to assist includes the conduct of a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that VA should have ordered a contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

In this case, the Veteran last underwent a VA examination in January 2009 in conjunction with his claim for an increased evaluation for degenerative joint disease of the L5-S1.  At his March 2011 hearing before the Board, the Veteran testified that the symptoms related to his low back disability have worsened since that VA examination.  To that effect, the Veteran testified that in the previous two years his pain medication has been increased or changed due to increased pain.  He stated that he could not lift, walk, bend, climb a ladder, crawl, or run; he could not sit or stand for any prolonged period of time.  He also reported neurologic symptoms that might be associated with his low back disability.  Specifically, he stated that he experienced pain from pinched sciatic nerve and numbness in his left buttock radiating down the thigh.  The Board finds that the foregoing testimony suggests a worsening of low back disability since the January 2009 VA examination.  The Veteran is entitled to a new VA examination where there is evidence, including his statements, that his service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381.  

Furthermore, the Veteran claimed that the January 2009 VA examiner did not consider the functional loss on repetitive motion.  The Veteran stated that the range of motion on repetitive motion was not tested.  An increased evaluation may be warranted where the evidence shows functional loss of the service-connected joint in addition to the limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  Accordingly, an additional VA examination is required to provide a current picture of the Veteran's service-connected degenerative joint disease of the L5-S1, at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2011).

Additionally, by a rating decision, dated April 9, 2009, the RO denied the Veteran's claim of entitlement to a total disability rating based on individual unemployability (TDIU), as well as his claim for an increased evaluation for degenerative joint disease of the L5-S1.  The April 2009 rating decision was mailed along with a letter, dated on April 22, 2009, notifying the denial of the Veteran's claims.  In his May 2009 notice of disagreement to the April 2009 rating decision, the Veteran stated "I believe I should be increased at least another 20% on my low back, as I really can't work because my low back causes me too much pain and problems."  The evidence of record raises the issue of entitlement a total rating for compensation purposes based upon individual unemployability (TDIU).  The Veteran testified that he cannot work due to his service-connected low back disorder.  Accordingly, the issue of TDIU is part and parcel of the determination of the increased evaluation for the Veteran's service-connected low back disorder and is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (holding that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability; if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted).

Finally, the Veteran stated at the March 2011 Board hearing that he had been receiving disability benefits from the Social Security Administration (SSA) since February 2010, due to his service-connected low back and ankle disabilities.  However, the claims file does not contain any records pertaining to the Veteran's SSA disability claim.  Medical evidence pertaining to the Veteran's SSA disability claim is potentially relevant to the claims on appeal.  When VA is on notice that there are SSA records, it must obtain and consider them.  See Baker v. West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  Therefore, the Board must seek to obtain these records before proceeding with the appeal.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact SSA for the purpose of obtaining the Veteran's complete SSA record, to include all supporting medical records for the SSA decision issued in the Veteran's SSA disability claim.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The RO must request that the Veteran identify all VA and non-VA medical providers who have treated him for his service-connected degenerative joint disease of the L5-S1.  The RO must then obtain copies of the related medical records that are not already in the claims file.  Regardless of his response, the RO must obtain all of the Veteran's relevant medical treatment records from the Wichita VA Medical Center in Wichita, Kansas, from June 2009 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA orthopedic and neurologic examination to determine the current severity of his service-connected degenerative joint disease of the L5-S1.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine the active range of motion of the Veteran's lumbar spine, in degrees, by use of a goniometer noting by comparison the normal range of motion of the lumbar spine.  If pain on motion of the lumbar spine is shown, the examiner must state at what degree the pain begins.  The examiner must also state whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Additionally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

All indicated testing must be conducted, including a thorough neurologic examination of the Veteran's low back.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically state whether any neurologic manifestations found are caused by the Veteran's service-connected low back disability.  The examiner must also specifically state whether any neurologic manifestation found results in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate.  The examiner must also state whether the Veteran has intervertebral disc syndrome; if so, the examiner must state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71, and the frequency and total duration of such episodes over the course of the past 12 months.  

The examiner must comment on the severity of the Veteran's low back disorder on the ability of the Veteran to perform average employment in a civil occupation.  

The report of examination must include a complete rationale for all opinions expressed.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  After completing the above actions, the RO must readjudicate the Veteran's claim for an increased evaluation for his service-connected degenerative joint disease of the L5-S1 and TDIU.  If any benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, which must address all of the evidence of record since the issue was last adjudicated by the RO.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


